DETAILED ACTION
The response filed on 04/04/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3 and 14 are amended.
No new claim(s) is/are added.
Claims 1-24 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 11), filed 04/04/2022, regarding Claim Objections have been fully considered and claims 1, 3 and 14 have been amended.  The objections to claims 1, 3 and 14 have been withdrawn in view of the amendment.
Applicant’s arguments, see Remarks (on page 12-14), filed 04/04/2022, with respect to claims 1, 12 and 20 have been fully considered and are persuasive.  The 35 U.S.C. §102(a)(1) rejections of claims 1, 5, 6, 10-12, 16, 17 and 20 have been withdrawn.  The 35 U.S.C. §103 rejections of claims 2-4, 7, 13-15 and 21-22 have been withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12 and 20 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments.
Claims 2-11, 13-19 and 21-24 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462